Citation Nr: 0600391	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

(The issue of entitlement to an initial rating higher than 60 
percent for asthma during the time period prior to March 8, 
2001 is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on periods of active duty from September 
1974 to September 1978 and from April 1980 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted entitlement 
to service connection for bilateral hearing loss and assigned 
a noncompensable evaluation, effective from February 1, 1998.  
The veteran had a Travel Board hearing at the RO with the 
undersigned Judge in January 2001.  

In February 2001, the Board remanded the veteran's claim for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2005).  Unfortunately, the 
issue was returned to the Board without proper completion of 
all development requested.  Consequently, the veteran's claim 
was again remanded to the RO in February 2005 in order to 
obtain clarification for a hearing request, schedule a VA 
examination, and for action consistent with the VCAA as well 
as Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Since the initial grant of service connection, the 
veteran is shown to have had no worse than Level "I" 
hearing loss for VA purposes in right ear and Level "VI" 
hearing loss in the left ear.


CONCLUSIONS OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1998 & 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation - Bilateral 
Hearing Loss 

In a December 1998 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability evaluation, 
effective from February 1, 1998.  The veteran has formally 
appealed that determination.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this case, the Board 
evaluates the level of impairment due to the disability 
throughout the entire time of the claim and considers the 
possibility of staged ratings, as discussed below.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).
In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  The veteran contends that a compensable 
evaluation should be assigned for his service-connected 
bilateral hearing loss.  After a review of the evidence, the 
Board finds that the evidence does not support the assignment 
of a compensable rating for his hearing loss disability.

The rating criteria for evaluating bilateral hearing loss 
were amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  However, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
below.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1998 and 
2005).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100; Table VI and Table VII (1998 and 
2005).  The amended regulations changed the title of Table VI 
from "Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Further, Table VII was amended in 
that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).
 Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c) (1998 & 2005).

Service medical records document a slowly progressive 
decrease in hearing acuity while the veteran was on active 
duty.  A May 1998 VA examination report showed puretone 
thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
5
30
45
LEFT
5
10
10
40

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 21 decibels for the right ear and 16 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 96 % in the right ear 
and 92 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "I" 
for the right ear and Level "I" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a noncompensable evaluation.  

An additional VA examination report dated in May 2005 showed 
puretone thresholds, in decibels, as follows:






HERTZ


1000
2000
3000
4000
RIGHT
30
30
55
60
LEFT
20
35
70
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 44 decibels for the right ear and 50 
decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 92 % in the right ear 
and 64 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "I" 
for the right ear and Level "VI" for the left ear.  When 
applied to Table VII, these numeric designations translated 
to a noncompensable evaluation.  

The Board notes that the claims file contains an August 2001 
VA audiology evaluation report that included audiometric 
findings in graphic instead of numeric form.  The Board is 
unable interpret the audiograms which are presented in 
graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  However, the examiner in the May 2005 
VA examination report specifically noted that the veteran's 
current hearing test was "in good agreement" with the prior 
hearing evaluation reports.  

In considering the veteran's claim, the Board acknowledges 
the veteran's descriptions of his current symptoms of 
bilateral hearing loss -- in personal statements, in the 
January 2001 hearing transcript, and VA examination reports.  
The Board treats his statements as credible assertions.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived by mechanical application of numeric designations 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Further, the opinions and observations of the veteran and his 
spouse alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with 
respect to determining the severity of his service-connected 
bilateral hearing loss disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  In this case, 
the veteran's audio examination report results do not apply 
to the criterion of an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86 (2005).

Based on the evidence discussed above, the Board finds that 
the record does not support the assignment of a compensable 
evaluation for bilateral hearing loss.  Consequently, the 
Board finds that the severity of the veteran's service-
connected hearing loss disability residuals continue to more 
nearly approximate the noncompensable (zero percent) rating 
currently assigned.  See 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (1998 & 2005).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  In this case, 
the Schedule is not inadequate.  Higher ratings are available 
under the Schedule for the veteran's service-connected asthma 
disability.  But, as discussed above, the presence of 
findings meeting the schedular criteria for a compensable 
rating have not been shown.  In addition, evidence of record 
does not indicate that the service-connected bilateral 
hearing loss disability alone has required frequent periods 
of hospitalization or produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's bilateral hearing 
loss disability is not warranted.

II.   VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 1998.  
Thereafter, in a rating decision dated in December 1998, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss was granted and a noncompesnable 
rating was assigned, effective from February 1, 1998.  The 
issue concerning the evaluation of the veteran's bilateral 
hearing loss disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  VAOPGCPREC 8-2003 holds that the 
section 5103(a) notice need not be sent; rather, the 
procedures of section 7105(d) apply.  Nonetheless, letters 
dated in May 2001 from the RO and in April 2005 from the 
Appeals Management Center (AMC) were sent to the veteran.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the May 2001 and 
April 2005 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1998.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in an August 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's hearing loss increased evaluation claim.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The May 2001 and April 2005 letters as well 
as the August 2005 SSOC, complied with these requirements.    
 
Additionally, the Board notes that the April 2005 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2005 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and multiple 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  In addition, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board notes that the veteran was provided with 
multiple VA examinations during the course of his appeal.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in February 2005.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


